DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 22 October 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
Claims 21-25 remain withdrawn from prosecution; &
Claims 1-7, 9-11 & 13-20 are pending for review.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Rizzuto, US #2016/0033141
[Rizzuto ('141)]

-
Sherman, US #6,288,369
[Sherman ('369)]

-
Shozo et al., US #2004/0182849
[Shozo ('849)]


Claims 1 & 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sherman ('369).
In Re Claims 1 & 9, Sherman ('369) discloses:
Cl. 1: An oven (Fig. 1, 2) comprising:
an oven body (Outer enclosure of the oven shown in Fig. 1 & 2) comprising an interior compartment (Inner chamber defined by Interior Surface #1’’, 1’’’) defined by a top wall, a bottom wall, first and second side walls extending between the top wall and the bottom wall, a back wall (Respective walls enclosing the interior of the oven as shown in Fig. 1, 2), and a door panel (Fig. 2; Claim 6: The door shown on the left side of the oven);
a food cooking support member within the interior of the compartment (Cooking Grill #3);
a heat transfer device positionable within the interior compartment and spaced below the food cooking support member, wherein the heat transfer device comprises:
a heatable tray (Pan #6 below Grill #3) configured to transfer heat to food supported by the food cooking support member (At least Col. 2, Ln. 10-36: This recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  As Pan #6 is capable of being heated to a temperature to cook food, it is capable of transferring heat to food in the oven.); and
a radiant lower heating source positioned below the heatable tray (Lower Heater #5’ located below Pan #6); and
an upper heating source positioned within the interior compartment above the food cooking support member(Upper Heater #5 located near to, or adjacent, the top wall of the oven).
Cl. 9: wherein the radiant lower heating source comprises at least one heating element spaced from a bottom surface of the heatable tray (Pan #6 is positioned on one of Shelves #2, 2’, which are located above Lower Heater #5’).

Claims 1, 2, 5-7, 10, 11, 13, 14 & 16-19 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shozo ('849).
In Re Claims 1, 2, 5-7, 10, 13, 14 & 16-19, Shozo ('849) discloses:
Cl. 1: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2);
a food cooking support member within the interior of the compartment (Grill Plate #70);
a heat transfer device positionable within the interior compartment and spaced below the food cooking support member (Fig. 8, 9: Tray #30 beneath Grill Plate #70), wherein the heat transfer device comprises:
a heatable tray configured to transfer heat to food supported by the food cooking support member (Bottom Plate #31 of Tray #30); and
a radiant lower heating source positioned below the heatable tray (Electrodes #42, 43 beneath Bottom Plate #31); and
an upper heating source positioned within the interior compartment above the food cooking support member(Heater #4).
Cl. 16: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising
an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), first and second side walls (Top Wall #14), a back wall (Bottom Wall #15),
a door panel (Door #2), and
a bottom member (Tray #30),
wherein the bottom member comprises a removable heatable tray with a top tray surface (Top surface of Bottom Panel #31) that defines the bottom of the oven body (At least Para. 45: Tray #30, comprising Bottom Panel #31, is placeable on one of each pair of Rails #21, 23 & 25, indicates Bottom Member / Tray #30 is removable; Tray #30, being the lower heat source of Oven #100, constitutes the bottom body / wall of Cooking Cavity #10); and
a first heating source positioned below the top tray surface (Electrodes #42, 43 disposed beneath Bottom Panel #31); and
a second heating source positioned adjacent to the top wall (Heater #4 near Top Wall #14).
Cl. 17: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall(Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2); and
a rack and tray system positionable within the interior compartment, the rack and tray system comprising:
a rack for supporting food (Grill Plate #70); and
a lower heating source spaced below the rack, the lower heating source comprising:
a heatable tray configured to transfer heat to food supported by the rack  (Fig. 8, 9; Para. 68-69: Bottom Plate #31 of Tray #30, located beneath Grill Plate #70, transfers steam / heat to articles placed on Rack #70) ; and
a radiant lower heating source positioned below the heatable tray (Electrodes #42, 43 beneath Bottom Plate #31).
Cl. 2: wherein the heatable tray comprises a relatively flat surface (Fig. 1-3, 7-9: Bottom Plate #31 of Tray #30 is shown as a flat surface).
Cl. 5: wherein the heatable tray comprises a pattern of at least one of raised and depressed areas (Fig, 2, 3, 7, (: Tray #30 includes depressed areas comprising at least one of the trough on each side of Bottom Plate #31 (Fig. 2, 9), & Bottom Plate #31 relative to Flange #33 & Stepped Portion #36; Tray #30 includes raised areas comprising at least one of Bottom Plate #31 relative to the surrounding trough, Stepped Portion #36 & Flange #33).
Cl. 6: wherein the heatable tray further comprises at least one side wall extending from a top tray surface (Side Wall #32, which extends from Bottom Wall #31 to Top Surface / Flange #33).
Cl. 7: wherein the heatable tray is spaced from the bottom wall of the interior compartment (Tray #30 is spaced from Bottom Wall #15 when installed on any one of Support Rails #21, 22 & 23).
Cl. 10: wherein the heatable tray is removable (At least Para. 45: Tray #30 is movable, i.e. capable of being removed, to be positioned on any one of Rails #21-23).
Cl. 13: wherein the heatable tray comprises an electrical connection for engagement with a receptor within the interior compartment (Terminals #44).
Cl. 14: wherein the upper heating source is positioned adjacent to the top wall (At least Fig. 1: Heater #4 is shown adjacent Top Wall #14).
Cl. 18: further comprising a second heating source positioned above the rack and tray system and within the interior compartment (Heater #4).
Cl. 19: wherein the heatable tray provides for both conduction heating (Para. 55: Tray #30 cooks food placed thereon, i.e. by conduction) and radiation heating of food products positioned on a portion of the rack and tray system (A body that is heated inherently radiates heat to cooler objects, e.g. food placed on a grill / rack above the heated body).
In Re Claim 11, with respect to “wherein the heatable tray is adapted for use as an independent cooking device outside the oven”, this recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  The tray of Shozo ('849) is capable of independently cooking food placed thereon (Para. 55); consequently, with a proper or appropriate support base that includes power supplies (Similar to Sockets #24-26), the tray of Shozo ('849) is considered capable of operating in a stand-alone manner from the cooking appliance.

Claims 3 & 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Shozo ('849).
In Re Claims 3 & 4, with respect to “wherein the heatable tray comprises [Cl. 3: raised rib features] / [Cl. 4: a plurality of grates]”,  the configured of the tray with or without ribs &/or grates would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of either a ribbed surface or a plurality of grates solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Shozo ('849) would function equally well in either configuration).

Claims 15 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shozo ('849) as applied to at least one of Claims 1 & 17 above, in view of Rizzuto ('141).
In Re Claims 15 & 20, with respect to “further comprising a steam cleaning mode in which the heatable tray is further adapted to contain a quantity of liquid and convert at least a portion of the quantity of liquid into steam”, Shozo ('849) discloses utilizing the tray / pan to generate steam within the oven cavity (Para. 68-69: Water is placed in Tray #30 to generate steam) but is silent on a steam cleaning mode.
Nevertheless, Rizzuto ('141) discloses from the same Oven / Cooking Appliance field of endeavor as applicant's invention, the use of a steam cleaning mode of operation in an oven (Para. 14, 28, 31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steam cleaning mode of Rizzuto ('141) into the oven of Shozo ('849) for the purpose of providing an oven with self-cleaning means & improving functionality & cleanliness of the oven (Para. 1, 4).
Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Claim 1, beginning on Page 6, appear to include the features of Claim 9, the lower heating elements spaced below heatable tray, as part of Claim 1.  As such, Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
Applicant also argues that the lower elements of Shozo ('849) are not designed to radiate the heat generated.  Examiner respectfully disagrees.  As stated in Para. 48 of Shozo ('849), electrodes #42 & 43 are designed to both generate & radiate heat.
Applicant then argues that the heatable tray “is not intended to be used for cooking food items, but … to transfer heat to the food…”  Examiner asserts it has been held that intended use language, or a recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  As such, the heatable tray of Shozo ('849) is intended to transfer heat to food placed on a cooking rack above the tray as discussed above, & the tray of Sherman ('369) is capable of being used in a similar fashion as shown in Fig. 1 with Pan / Tray #6 being located between the lower heating elements (#5’ in Fig. 2, which is a side view of the oven of Fig. 1) and Cooking Grill #3.  Consequently, both Shozo ('849) & Sherman ('369) disclose the structure recited in the claims as discussed above.
With respect to Claims 15 & 20, the rejection is over Shozo ('849) in view of Rizzuto ('141) as discussed above.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Examiner’s Note: The limitations of Claims 9 & 13 appear to be two from two separate embodiments of the current application but do not appear to be disclosed together in any single embodiment; therefore, combining the limitations from the two claims into a single claim would elicit a new matter rejection.
Conclusion
As discussed in the telephone interview on 18 October 2022, this action is a subsequent non-final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762